      Case 4:19-cv-00856-A Document 1 Filed 10/09/19                Page 1 of 16 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


JUSTIN FERGUSON,                                      )
                                                      )
                       Plaintiff,                     )
                                                      )        CIVIL ACTION
vs.                                                   )
                                                      )        FILE No.
FORT WORTH JOE’S PIZZA & PASTA, INC.,                 )
KAY-WEL ENTERPRISES, INC. and                         )
KAREN V. BERTELLI, TRUSTEE OF THE                     )
BERTELLI KAREN V TRUST,                               )
                                                      )
                       Defendants.                    )

                                          COMPLAINT

        COMES NOW, JUSTIN FERGUSON, by and through the undersigned counsel, and files

this, his Complaint against Defendants, FORT WORTH JOE’S PIZZA & PASTA, INC., KAY-

WEL ENTERPRISES, INC. and KAREN V. BERTELLI, TRUSTEE OF THE BERTELLI

KAREN V TRUST, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                                         JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

        2.     Plaintiff, JUSTIN FERGUSON (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Fort Worth, Texas (Tarrant



                                                 1
     Case 4:19-cv-00856-A Document 1 Filed 10/09/19                  Page 2 of 16 PageID 2



County).

        3.      Plaintiff is disabled as defined by the ADA.

        4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”)

        7.      Defendant FORT WORTH JOE’S PIZZA & PASTA, INC. (hereinafter “FORT

WORTH JOE’S PIZZA & PASTA, INC.”) is a Texas company that transacts business in the

State of Texas and within this judicial district.

        8.      Defendant, FORT WORTH JOE’S PIZZA & PASTA, INC., may be properly

served with process via its registered agent for service, to wit: Glenn Hanner, P.C., Registered

Agent, 2324 Cheek Sparger, Bedford, TX 76021.

        9.      Defendant,       KAY-WEL     ENTERPRISES,       INC.    (hereinafter   “KAY-WEL

ENTERPRISES, INC.”) is a Texas company that transacts business in the State of Texas and

within this judicial district.



                                                    2
     Case 4:19-cv-00856-A Document 1 Filed 10/09/19                   Page 3 of 16 PageID 3



         10.   Defendant, KAY-WEL ENTERPRISES, INC., may be properly served with

process via its registered agent for service, to wit: Harvey N. Cornell IV, Registered Agent,

2601 Greenbriar Drive, Mansfield, TX 76063.

         11.   Defendant, KAREN V. BERTELLI, TRUSTEE OF THE BERTELLI KAREN V

TRUST (hereinafter “KAREN V. BERTELLI, TRUSTEE”), is an individual who transacts

business in the State of Texas and within this judicial district.

         12.   Defendant, KAREN V. BERTELLI, TRUSTEE, may be properly served with

process via its Owner for service, to wit: Karen V. Bertelli, 953 Forker Blvd., Sharon, PA

16146.

                                   FACTUAL ALLEGATIONS

         13.   On or about August 31, 2019, Plaintiff was a customer at Joe’s Pizza Pasta

Restaurant, a business located at 7832 S. Freeway, Fort Worth, TX 76134 referenced herein as

the “Joe’s Pizza Pasta Restaurant.”

         14.   Joe’s Pizza Pasta Restaurant is operated by Defendant, FORT WORTH JOE’S

PIZZA & PASTA, INC.

         15.   Subway is operated by Defendant, KAY-WEL ENTERPRISES, INC.

         16.   FORT WORTH JOE’S PIZZA & PASTA, INC. is the lessee or sub-lessee of the

real property and improvements that are the subject of this action.

         17.   KAY-WEL ENTERPRISES, INC. is the lessee or sub-lessee of the real property

and improvements that are the subject of this action.

         18.   KAREN V. BERTELLI, TRUSTEE is the owner or co-owner of the real property

and improvements that Joe’s Pizza Pasta Restaurant and the Subway are situated upon and that is

the subject of this action, referenced herein as the “Property.”



                                                  3
    Case 4:19-cv-00856-A Document 1 Filed 10/09/19                Page 4 of 16 PageID 4



       19.     Plaintiff lives 6 miles from Joe’s Pizza Pasta Restaurant, the Subway and the

Property.

       20.     Plaintiff has visited Joe’s Pizza Pasta Restaurant, the Subway and the Property at

least once before as a customer and advocate for the disabled. Plaintiff intends on revisiting

Joe’s Pizza Pasta Restaurant, the Subway and the Property within six months or sooner, as soon

as the barriers to access detailed in this Complaint are removed and Joe’s Pizza Pasta Restaurant,

the Subway and the Property are accessible again. The purpose of the revisit is to be a regular

customer, to determine if and when Joe’s Pizza Pasta Restaurant, the Subway and the Property

are made accessible, and to maintain standing for this lawsuit for Advocacy Purposes.

       21.     Plaintiff intends on revisiting Joe’s Pizza Pasta Restaurant, the Subway and the

Property to purchase goods and/or services as a regular customer living in the vicinity as well as

for Advocacy Purposes, but does not intend to re-expose herself to the ongoing barriers to access

and engage in a futile gesture of visiting the public accommodation known to Plaintiff to have

numerous and continuing barriers to access.

       22.     Plaintiff’s access to the business(es) located at 7832 S. Freeway, Fort Worth, TX

76134, Tarrant County Property Appraiser’s account number 04596978 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges, advantages

and/or accommodations offered therein were denied and/or limited because of his disabilities,

and she will be denied and/or limited in the future unless and until Defendants, FORT WORTH

JOE’S PIZZA & PASTA, INC., KAY-WEL ENTERPRISES, INC. and KAREN V. BERTELLI,

TRUSTEE OF THE BERTELLI KAREN V TRUST, are compelled to remove the physical

barriers to access and correct the ADA violations that exist at Joe’s Pizza Pasta Restaurant, the

Subway and the Property, including those set forth in this Complaint.



                                                4
    Case 4:19-cv-00856-A Document 1 Filed 10/09/19                  Page 5 of 16 PageID 5



       23.     Plaintiff travelled to Joe’s Pizza Pasta Restaurant, the Subway and the Property as

a customer and as an independent advocate for the disabled, encountered the barriers to access at

Joe’s Pizza Pasta Restaurant, the Subway and the Property that are detailed in this Complaint,

engaged those barriers, suffered legal harm and legal injury, and will continue to suffer such

harm and injury as a result of the illegal barriers to access present at Joe’s Pizza Pasta

Restaurant, the Subway and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       24.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       25.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is


                                                 5
    Case 4:19-cv-00856-A Document 1 Filed 10/09/19                 Page 6 of 16 PageID 6



                 justifiably famous, and costs the United States billions of dollars in
                 unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       26.       Congress explicitly stated that the purpose of the ADA was to:

       (i)       provide a clear and comprehensive national mandate for the elimination of
                 discrimination against individuals with disabilities;

       (ii)      provide a clear, strong, consistent, enforceable standards addressing
                 discrimination against individuals with disabilities; and

                 *****

       (iv)      invoke the sweep of congressional authority, including the power to
                 enforce the fourteenth amendment and to regulate commerce, in order to
                 address the major areas of discrimination faced day-to-day by people with
                 disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       27.       The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       28.       The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       29.       Joe’s Pizza Pasta Restaurant is a public accommodation and service

establishment.

       30.       Subway is a public accommodation and service establishment.

       31.       The Property is a public accommodation and service establishment.

       32.       Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.



                                                 6
     Case 4:19-cv-00856-A Document 1 Filed 10/09/19                Page 7 of 16 PageID 7



       33.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       34.     Subway must be, but is not, in compliance with the ADA and ADAAG.

       35.     Joe’s Pizza Pasta Restaurant must be, but is not, in compliance with the ADA and

ADAAG.

       36.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       37.     Plaintiff has attempted to, and has to the extent possible, accessed Joe’s Pizza

Pasta Restaurant, the Subway and the Property in his capacity as a customer of Joe’s Pizza Pasta

Restaurant, the Subway and the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at Joe’s Pizza Pasta Restaurant, the Subway

and the Property that preclude and/or limit his access to Joe’s Pizza Pasta Restaurant, the

Subway and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       38.     Plaintiff intends to visit E Joe’s Pizza Pasta Restaurant, the Subway and the

Property again within six months or sooner as a customer and as an independent advocate for the

disabled, in order to utilize all of the goods, services, facilities, privileges, advantages and/or

accommodations commonly offered at Joe’s Pizza Pasta Restaurant, the Subway and the

Property, but will be unable to fully do so because of his disability and the physical barriers to

access, dangerous conditions and ADA violations that exist at Joe’s Pizza Pasta Restaurant, the

Subway and the Property that preclude and/or limit his access to Joe’s Pizza Pasta Restaurant,



                                                7
     Case 4:19-cv-00856-A Document 1 Filed 10/09/19               Page 8 of 16 PageID 8



the Subway and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        39.     Defendants, FORT WORTH JOE’S PIZZA & PASTA, INC., KAY-WEL

ENTERPRISES, INC. and KAREN V. BERTELLI, TRUSTEE OF THE BERTELLI KAREN V

TRUST, have discriminated against Plaintiff (and others with disabilities) by denying his access

to, and full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of Joe’s Pizza Pasta Restaurant, the Subway and the Property, as prohibited by,

and by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

        40.     Defendants, FORT WORTH JOE’S PIZZA & PASTA, INC., KAY-WEL

ENTERPRISES, INC. and KAREN V. BERTELLI, TRUSTEE OF THE BERTELLI KAREN V

TRUST, will continue to discriminate against Plaintiff and others with disabilities unless and

until Defendants, FORT WORTH JOE’S PIZZA & PASTA, INC., KAY-WEL ENTERPRISES,

INC. and KAREN V. BERTELLI, TRUSTEE OF THE BERTELLI KAREN V TRUST, are

compelled to remove all physical barriers that exist at Joe’s Pizza Pasta Restaurant, the Subway

and the Property, including those specifically set forth herein, and make Joe’s Pizza Pasta

Restaurant, the Subway and the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        41.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Joe’s Pizza Pasta Restaurant, the Subway and the Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations of Joe’s

Pizza Pasta Restaurant, the Subway and the Property include, but are not limited to:



                                                8
Case 4:19-cv-00856-A Document 1 Filed 10/09/19                  Page 9 of 16 PageID 9



  (a)     ACCESSIBLE ELEMENTS:

  (i)     The one accessible parking space lacks a sign identifying the parking space as

          accessible, this is a violation of section 502.6 of the 2010 ADAAG standards.

          This violation made it difficult for Plaintiff to locate an accessible parking space.

  (ii)    Based on a total number of parking spaces of approximately 48 spaces the

          Property should have two marked accessible parking spaces, but it only has one

          marked accessible parking space in violation of section 208.2 of the 2010

          ADAAG Standards.

  (iii)   The Property has an accessible ramp leading to the accessible entrances with a

          slope exceeding 1:12 in violation of Section 405.2 of the 2010 ADAAG

          standards. This violation made it dangerous and difficult for Plaintiff to access the

          units of the Property.

  (iv)    In Subway, the vertical reach to the soda dispensers exceeds the maximum

          allowable height of 48 (forty-eight) inches above the finish floor or ground in

          violation of Section 308.3.1 of the ADAAG standards. This violation made it

          difficult for Plaintiff to property utilize public features of the Property.

  (v)     Defendants fail to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

  SUBWAY RESTROOMS

  (i)     The restrooms have grab bars adjacent to the commode which are not in

          compliance with Section 604.5 of the 2010 ADAAG standards as the rear bar is

          too short. This made it difficult for Plaintiff and/or any disabled individual to

          safely utilize the restroom facilities.



                                             9
Case 4:19-cv-00856-A Document 1 Filed 10/09/19                 Page 10 of 16 PageID 10



   (ii)    The restrooms have grab bars adjacent to the commode which are not in

           compliance with Section 604.5.2 of the 2010 ADAAG standards as the rear bar

           does not properly extend at least 24 inches from the centerline of the toilet. This

           made it difficult for Plaintiff and/or any disabled individual to safely utilize the

           restroom facilities.


   (iii)   The hand operated flush control is not located on the open side of the accessible

           toilet in violation of Section 604.6 of the 2010 ADAAG standards. This made it

           difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

           facilities.

   (iv)    The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

           are not insulated or configured to protect against contact in violation of Section

           606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

           any disabled individual to safely utilize the restroom facilities.

   (v)     The mirror in the bathrooms exceeds the maximum height permitted by Section

           603.3 of the 2010 ADAAG standards. This violation made it difficult for the

           Plaintiff and/or any disabled individual to properly utilize public features of the

           restroom.

   (vi)    The controls on the faucets require pinching and turning of the wrists in violation

           of Section 309.4 of the 2010 ADAAG standards. This made it difficult for

           Plaintiff and/or any disabled individual to utilize the restroom facilities.

   JOE’S PIZZA PASTA AND SUBS RESTROOMS




                                             10
Case 4:19-cv-00856-A Document 1 Filed 10/09/19                     Page 11 of 16 PageID 11



   (i)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

           2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

           individual to locate accessible restroom facilities.

   (ii)    The door to the restrooms has a maximum clear width below 32 (thirty-two)

           inches in violation of Section 404.2.3 of the 2010 ADAAG standards. This made

           it difficult for Plaintiff and/or any disabled individual to safely utilize the

           restroom facilities.

   (iii)   Restrooms have a sink with inadequate knee and toe clearance in violation of

           Section 306 of the 2010 ADAAG standards. This made it difficult for Plaintiff

           and/or any disabled individual to safely utilize the restroom facilities.

   (iv)    The mirror in the bathrooms exceeds the maximum height permitted by Section

           603.3 of the 2010 ADAAG standards. This violation made it difficult for the

           Plaintiff and/or any disabled individual to properly utilize public features of the

           restroom.

   (v)     There is inadequate clear turning space in violation of Section 603.2.1 of the 2010

           ADAAG standards. This made it difficult for Plaintiff and/or any disabled

           individual to safely utilize the restroom facilities.

   (vi)    The hand operated flush control is not located on the open side of the accessible

           toilet in violation of Section 604.6 of the 2010 ADAAG standards. This made it

           difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

           facilities.

   (vii)   The restrooms have grab bars adjacent to the commode which are not in

           compliance with Section 604.5 of the 2010 ADAAG standards as the rear bar is



                                             11
Case 4:19-cv-00856-A Document 1 Filed 10/09/19                      Page 12 of 16 PageID 12



            missing. This made it difficult for Plaintiff and/or any disabled individual to

            safely utilize the restroom facilities.


   (viii)   The actionable mechanism of the paper towel dispenser in the restroom is located

            outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the

            2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

            individual to safely utilize the restroom facilities.

   (ix)     The side grab bar/handrail is too short and is not positioned in accordance with

            Sections 609.4 and 604.5 of the 2010 ADAAG standards. This made it difficult

            for Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

   (x)      Toilet paper dispenser in the restroom is located outside the prescribed height

            and/or reach ranges set forth in Section 604.9.6 of the 2010 ADAAG standards.

            This made it difficult for Plaintiff and/or any disabled individual to safely utilize

            the restroom facilities.

   (xi)     Hand drying devices in the restrooms are located outside the prescribed vertical

            reach ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This

            made it difficult for Plaintiff and/or any disabled individual to safely utilize the

            restroom facilities.

   (xii)    The light switch is located outside of the maximum reach ranges required by

            Section 308 of the 2010 ADAAG standards. This made it difficult for Plaintiff

            and/or any disabled individual to safely utilize the restroom facilities.

   (iii)    The door of the men’s restroom lacks a proper minimum maneuvering clearance,

            due to the proximity of the door hardware to the adjacent wall, in violation of




                                               12
   Case 4:19-cv-00856-A Document 1 Filed 10/09/19                  Page 13 of 16 PageID 13



               Section 404.2.4 of the 2010 ADAAG standards.              This made it difficult for

               Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

       42.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Joe’s Pizza Pasta

Restaurant, the Subway and the Property.

       43.     Plaintiff requires an inspection of Joe’s Pizza Pasta Restaurant, the Subway and

the Property in order to determine all of the discriminatory conditions present at Joe’s Pizza

Pasta Restaurant, the Subway and the Property in violation of the ADA.

       44.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       45.     All of the violations alleged herein are readily achievable to modify to bring

Joe’s Pizza Pasta Restaurant, the Subway and the Property into compliance with the ADA.

       46.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Joe’s Pizza Pasta Restaurant, the Subway and the Property is

readily achievable because the nature and cost of the modifications are relatively low.

       47.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Joe’s Pizza Pasta Restaurant, the Subway and the Property is

readily achievable because Defendants, FORT WORTH JOE’S PIZZA & PASTA, INC., KAY-

WEL ENTERPRISES, INC. and KAREN V. BERTELLI, TRUSTEE OF THE BERTELLI

KAREN V TRUST, have the financial resources to make the necessary modifications.

       48.     Upon information and good faith belief, Joe’s Pizza Pasta Restaurant, the Subway

and the Property have been altered since 2010.



                                                 13
   Case 4:19-cv-00856-A Document 1 Filed 10/09/19                   Page 14 of 16 PageID 14



       49.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       50.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendants, FORT WORTH JOE’S PIZZA & PASTA, INC., KAY-WEL ENTERPRISES, INC.

and KAREN V. BERTELLI, TRUSTEE OF THE BERTELLI KAREN V TRUST, are required

to remove the physical barriers, dangerous conditions and ADA violations that exist at Joe’s

Pizza Pasta Restaurant, the Subway and the Property, including those alleged herein.

       51.     Plaintiff’s requested relief serves the public interest.

       52.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       53.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, FORT WORTH JOE’S PIZZA & PASTA, INC., KAY-WEL

ENTERPRISES, INC. and KAREN V. BERTELLI, TRUSTEE OF THE BERTELLI KAREN V

TRUST, pursuant to 42 U.S.C. §§ 12188 and 12205.

       54.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, FORT

WORTH JOE’S PIZZA & PASTA, INC., KAY-WEL ENTERPRISES, INC. and KAREN V.

BERTELLI, TRUSTEE OF THE BERTELLI KAREN V TRUST, to modify Joe’s Pizza Pasta

Restaurant, the Subway and the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, FORT WORTH JOE’S PIZZA & PASTA, INC.,



                                                 14
Case 4:19-cv-00856-A Document 1 Filed 10/09/19             Page 15 of 16 PageID 15



         in violation of the ADA and ADAAG;

   (b)   That the Court find Defendant, KAY-WEL ENTERPRISES, INC., in violation of

         the ADA and ADAAG;

   (c)   That the Court find Defendant, KAREN V. BERTELLI, TRUSTEE OF THE

         BERTELLI KAREN V TRUST, in violation of the ADA and ADAAG;

   (d)   That the Court issue a permanent injunction enjoining Defendants, FORT

         WORTH JOE’S PIZZA & PASTA, INC., KAY-WEL ENTERPRISES, INC. and

         KAREN V. BERTELLI, TRUSTEE OF THE BERTELLI KAREN V TRUST,

         from continuing their discriminatory practices;

   (e)   That the Court issue an Order requiring Defendants FORT WORTH JOE’S

         PIZZA & PASTA, INC., KAY-WEL ENTERPRISES, INC. and KAREN V.

         BERTELLI, TRUSTEE OF THE BERTELLI KAREN V TRUST, to (i) remove

         the physical barriers to access and (ii) alter the subject Joe’s Pizza Pasta

         Restaurant, the Subway and the Property to make it readily accessible to and

         useable by individuals with disabilities to the extent required by the ADA;

   (f)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

         and costs; and




                                         15
Case 4:19-cv-00856-A Document 1 Filed 10/09/19              Page 16 of 16 PageID 16



   (g)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: October 9, 2019.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       /s/ Douglas S. Schapiro_________________
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       Attorney-in-Charge of Plaintiff
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com




                                       Law Offices of
                                       LIPPE & ASSOCIATES

                                        /s/ Emil Lippe, Jr.__________________
                                        Emil Lippe, Jr., Esq.
                                        State Bar No. 12398300
                                        Lippe & Associates
                                        12222 Merit Drive, Suite 1200
                                        Dallas, TX 75251
                                        Tel: (214) 855-1850
                                        Fax: (214) 720-6074
                                        emil@texaslaw.com


                                       ATTORNEYS FOR PLAINTIFF
                                       JUSTIN FERGUSON




                                          16
